DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous claim objection(s) is/are withdrawn in light of the present claim amendments. 
The previous 35 USC 112(b) rejection(s) is/are withdrawn in light of the present claim amendments and remarks. 
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  Applicants argue that “Carlson generally relates to programming parking maneuvers for driverless vehicles” and that Carlson does not teach or suggest the features of claim 1 related to wherein the generating the scheduled traveling route comprises generating a scheduled traveling route for causing the host vehicle to travel along the traveling trajectory in a reverse direction”. Examiner respectfully disagrees.  Applicant is reminded that claims are interpreted under broadest reasonable interpretation. Carlson discloses recording value of vehicular drive parameters at each unit of travel (e.g., at each waypoint) and Carlson further discloses the autonomous vehicle implementing the paths when entering and exiting a boundary (e.g., (110), (510)) (see at least [0023]-[0027], [0062]-[0064]). Further, Carlson discloses, to exit the garage, the autonomous vehicle drives along path portion 520b in a reverse gear to back out of garage 502 until autonomous vehicles reaches intermediate region 590 at which a transmission gear is shifted from a reverse direction to a forward direction (see at least [0062]).  The autonomous vehicle traverses in a forward gear via path portion 532c driverlessly when entering boundary 510 from position 520c.  Further, a macro application may implement preprogrammed path portions 530b and 530c when autonomous vehicle 520 exits garage 102 (see at least [0062]-[0064]).  Accordingly, the prior art rejection regarding prior art Carlson is maintained. 
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the remaining arguments.
Claim Objections
Claim 2 is objected to because of the following informalities:  wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when conditions (a) and (b) below are met, and causing the host vehicle to travel on the basis of the generated traveling route (a) communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device (b) a leaving instruction from the terminal device has been received would be better understood as wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when conditions (a) and (b) below are met, and causing the host vehicle to travel on the basis of the generated traveling route, wherein the conditions (a) and (b) comprise (a) communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device and (b) a leaving instruction from the terminal device has been received.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12-13 recite the limitation “the parking place”. There is insufficient antecedent basis for the limitation in the claims.  
Claims 1, 12-13 recite the limitation “the generated planned travel route”. There is insufficient antecedent basis for the limitation in the claims.
Claims 1, 12-13 recite the limitation “the road”. There is insufficient antecedent basis for the limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190016331 (“Carlson”) in view of US 20220009517 (“Nakata”).
As per claim(s) 1, 12, 13, Carlson discloses a vehicle control device comprising: 
a processor (see at least abstract, [0037], [0050], [0073]: processor, memory); 
a memory storing program instructions executable by the processor to (see at least abstract, [0037], [0050], [0073]: processor, memory):
recognize a surrounding environment of a host vehicle (see at least abstract, [0027]: Autonomous vehicle 120 is shown to include a sensor platform 121, a vehicle control unit 123, and an autonomy controller 150, one or more of which may include logic configured to detect a vehicular drive parameter to form a programmed path of travel, navigate autonomous vehicle 120 over a programmed path of travel, and determine whether to activate routing based on a programmed path of travel; At least a subset of the aforementioned sensors of sensor platform 121 may be used to localize autonomous vehicle 120 relative to its environment and objects within the environment (e.g., relative to a lamp post 170, a tree 173, and the like), and relative to a position in a global coordinate system (e.g., using GPS coordinates). Further, one or more sensors of sensor platform 121 may sense specific states of wheel angles and throttle positions, as well as any other vehicular drive parameter to establish a preprogrammed path of travel); and 
perform driving control of one or both of a speed and steering of the host vehicle on the basis of a recognition result of the recognizer (see at least abstract, [0027]: Autonomous vehicle 120 is shown to include a sensor platform 121, a vehicle control unit 123, and an autonomy controller 150, one or more of which may include logic configured to detect a vehicular drive parameter to form a programmed path of travel, navigate autonomous vehicle 120 over a programmed path of travel, and determine whether to activate routing based on a programmed path of travel; At least a subset of the aforementioned sensors of sensor platform 121 may be used to localize autonomous vehicle 120 relative to its environment and objects within the environment (e.g., relative to a lamp post 170, a tree 173, and the like), and relative to a position in a global coordinate system (e.g., using GPS coordinates). Further, one or more sensors of sensor platform 121 may sense specific states of wheel angles and throttle positions, as well as any other vehicular drive parameter to establish a preprogrammed path of travel), 
wherein performing the driving control comprises storing, in the memory, a traveling trajectory until the host vehicle is parked from a point where the host vehicle has started entering (see at least abstract, [0025]-[0027]: independent parking controller 156 may be configured to capture various subsets of vehicular drive parameters at a set of waypoints to preprogram any number of paths of travel between, for example waypoint 180a and waypoint 180z. In the example shown, vehicular drive parameters for path of travel 130 may be captured as autonomous vehicle 120 traverses from waypoint 180a to 180z. Or, the vehicular drive parameters for path of travel 130 may be captured as autonomous vehicle 120 traverses from waypoint 180z to 180a; one or more sensors of sensor platform 121 may sense specific states of wheel angles and throttle positions, as well as any other vehicular drive parameter to establish a preprogrammed path of travel, [0037]-[0038], [0059], [0062]-[0066]:), 
generating a scheduled traveling route for leaving using the traveling trajectory stored in the memory when the host vehicle leaves the parking place (see at least abstract, [0025]-[0027]: autonomous vehicle 120 may be configured to exit garage 102 with the posterior portion 113 leading along path of travel 130 by using drive parameter data in a reverse manner from waypoint 180z to waypoint 180a (e.g., autonomous vehicle drives in reverse); establish values of vehicular drive parameters during an initial traversal of path of travel 130, with the stored vehicular drive parameters being used repeatedly and driverlessly thereafter regardless of whether autonomous vehicle 120 is entering or exiting garage 102, [0037]-[0042], [0059], [0062]-[0063]: To generate a preprogrammed path of travel, autonomy controller 550 may be configured to record values of vehicular drive parameters as the values are determined at, for example, each unit of travel (e.g., at each waypoint), for example, under control of a human driver who may initiate data capture over a path of travel that includes path portions 530b and 530c. In this example, data capture may be initiated when autonomous vehicle is at position 520d, whereby autonomous vehicle 520 is oriented such that anterior portion 521 is positioned adjacent rear wall 505b and posterior portion 523 is positioned adjacent opening 599b of garage 502. Thus, to exit garage 502, autonomous vehicle 520 drives along path portion 530b in a reverse gear to back out of garage 502 until autonomous vehicle reaches intermediate region 590 at which a transmission gear is shifted from a reverse direction to a forward direction, [0064]-[0066]: a macro may implement preprogrammed path portions 530b and 530c of FIG. 5B when autonomous vehicle 520 to exit garage 102. Further, a modified macro (or another macro) may also be used to implement another preprogrammed path, such as preprogrammed path of travel 532a of FIG. 5A, to facilitate driverless transit of autonomous vehicle 520 to enter garage 102. Accordingly, autonomy controller 550 may be configured to select a preprogrammed path of travel from a subset of preprogrammed paths of travel to facilitate customized parking in garage 102; autonomy controller 550 may be configured to generate a predicted path portion 534 to facilitate driverless transit to a customized parking location in garage 502 over a predicted path of travel 535. For example, autonomy controller 550 may capture vehicular drive parameters at a various waypoints (not shown) on path portions 530b and 530c, similar to that described in FIG. 5B. Autonomy controller 550 may be configured to generate a macro that sequences through waypoint data in portions 532e and 532d in a reverse manner that were captured in portions 530c and 530b, respectively), and 
causing the host vehicle to travel on the basis of the generated scheduled traveling route (see at least abstract, [0025]-[0027], [0037]-[0042], [0059], [0062]-[0066], [0077]: preprogrammed path of travel 844 may include vehicular drive parameters (e.g., steering/wheel angles, transmission gear states, throttle position, etc.) adapted for the particular model of autonomous vehicle 820); 
wherein generating the scheduled traveling route comprises generating a scheduled traveling route for causing the host vehicle to travel along the traveling trajectory in a reverse direction (see at least abstract, [0025]-[0027], [0037]-[0042], [0059], [0062]-[0063]: To generate a preprogrammed path of travel, autonomy controller 550 may be configured to record values of vehicular drive parameters as the values are determined at, for example, each unit of travel (e.g., at each waypoint), for example, under control of a human driver who may initiate data capture over a path of travel that includes path portions 530b and 530c. In this example, data capture may be initiated when autonomous vehicle is at position 520d, whereby autonomous vehicle 520 is oriented such that anterior portion 521 is positioned adjacent rear wall 505b and posterior portion 523 is positioned adjacent opening 599b of garage 502. Thus, to exit garage 502, autonomous vehicle 520 drives along path portion 530b in a reverse gear to back out of garage 502 until autonomous vehicle reaches intermediate region 590 at which a transmission gear is shifted from a reverse direction to a forward direction, [0064]-[0066]: a macro may implement preprogrammed path portions 530b and 530c of FIG. 5B when autonomous vehicle 520 to exit garage 102. Further, a modified macro (or another macro) may also be used to implement another preprogrammed path, such as preprogrammed path of travel 532a of FIG. 5A, to facilitate driverless transit of autonomous vehicle 520 to enter garage 102. Accordingly, autonomy controller 550 may be configured to select a preprogrammed path of travel from a subset of preprogrammed paths of travel to facilitate customized parking in garage 102; autonomy controller 550 may be configured to generate a predicted path portion 534 to facilitate driverless transit to a customized parking location in garage 502 over a predicted path of travel 535. For example, autonomy controller 550 may capture vehicular drive parameters at a various waypoints (not shown) on path portions 530b and 530c, similar to that described in FIG. 5B. Autonomy controller 550 may be configured to generate a macro that sequences through waypoint data in portions 532e and 532d in a reverse manner that were captured in portions 530c and 530b, respectively).
Carlson does disclose automated entering, data capture over a path of travel, and at least part of the generated planned travel route includes the section where the host vehicle travels the road in reverse (see at least abstract, [0023]-[0027], [0062]-[0062]: to exit garage 502, autonomous vehicle 520 drives along path portion 530b in a reverse gear to back out of garage 502 until autonomous vehicle reaches intermediate region 590 at which a transmission gear is shifted from a reverse direction to a forward direction, [0064]-[0066]: a macro may implement preprogrammed path portions 530b and 530c of FIG. 5B when autonomous vehicle 520 to exit garage 102. Further, a modified macro (or another macro) may also be used to implement another preprogrammed path, such as preprogrammed path of travel 532a of FIG. 5A, to facilitate driverless transit of autonomous vehicle 520 to enter garage 102. Accordingly, autonomy controller 550 may be configured to select a preprogrammed path of travel from a subset of preprogrammed paths of travel to facilitate customized parking in garage 102; autonomy controller 550 may be configured to generate a predicted path portion 534 to facilitate driverless transit to a customized parking location in garage 502 over a predicted path of travel 535. For example, autonomy controller 550 may capture vehicular drive parameters at a various waypoints (not shown) on path portions 530b and 530c, similar to that described in FIG. 5B. Autonomy controller 550 may be configured to generate a macro that sequences through waypoint data in portions 532e and 532d in a reverse manner that were captured in portions 530c and 530b, respectively) but does not explicitly disclose wherein performing the driving control comprises storing, in the memory, a traveling trajectory until the host vehicle is parked from a point where the host vehicle has started automated entering; regenerating the scheduled traveling route without reverse travel of a section based on a parking lot map information. 
However, Nakata teaches 
wherein performing the driving control comprises storing, in the memory, a traveling trajectory until the host vehicle is parked from a point where the host vehicle has started automated entering (see at least abstract, [0127], [0145]: running-state storage 60 stores the approach path 11 on which the vehicle 1 is travelling when entering the parking location 3, the approach path being in front of the parking location 3, [0149]: running-state storage 60 stores the approach path 11 and the information on the traffic regulations 9 on the approach path 11, the approach path 11 being a path on which the vehicle 1 travels from the parking entrance 2A to the parking location 3 when entering the parking location 3, [0154], [0157], [0159]: in step S20 of Embodiment 5, the processing for determining a leaving direction, described in Embodiment 4, may be executed); 
regenerating the scheduled traveling route without reverse travel of a section based on a parking lot map information (see at least abstract, [0060], [0139]: travel-direction determiner 10 determines whether or not the vehicle can leave for the same path as the approach path 11 in accordance with the traffic regulations 9. If the vehicle can leave for the same path as the approach path 11, step S213 is executed. FIG. 19 is a diagram showing one example of the processing for determining a leaving direction. Since the approach path 11 allows two-way traffic, the vehicle 1 can leave for the same path as the approach path 11, [0140]: travel-direction determiner 10 determines the approach path 11 as the leaving direction, [0144]: subsequent steps including step S240 are the same as the corresponding steps illustrated in FIG. 9, [0145]: When the vehicle 1 leaves the parking location 3 and if the vehicle is determined to be capable of leaving for the same path as the approach path 11 in accordance with the traffic regulations 9 on the basis of the approach path 11 and the information on the traffic regulations 9 on the approach path 11, the travel-direction determiner 10 determines the approach path 11 as the one path, i.e., the travel direction of the vehicle 1, [0149]: running-state storage 60 stores the approach path 11 and the information on the traffic regulations 9 on the approach path 11, the approach path 11 being a path on which the vehicle 1 travels from the parking entrance 2A to the parking location 3 when entering the parking location 3, [0154], [0157], [0159]: in step S20 of Embodiment 5, the processing for determining a leaving direction, described in Embodiment 4, may be executed, [0164]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Nakata in order to determine travel direction with high precision to the designated location.

As per claim(s) 6, Carlson discloses wherein performing driving control comprises when a physical object at a position where the host vehicle cannot travel along the scheduled traveling route (see at least abstract, [0036]-[0037]: an object other than autonomous vehicle 120, such as a car, may be disposed along path of travel 130 or in parking space 106. Data 136 include information about the object (e.g., a type of object, size of object, position of object, etc.) that may be transmitted to update map data 151 so that independent parking controller 156 can determine an alternate path of travel, such as path of travel 134, if a parked car obstructs path of travel 130, [0046], [0073]-[0074]), 
generating an avoidance route along which the host vehicle will travel while avoiding contact with the physical object on the basis of the scheduled traveling route and causing the host vehicle to travel along the generated avoidance route (see at least abstract, [0036]-[0037]: an object other than autonomous vehicle 120, such as a car, may be disposed along path of travel 130 or in parking space 106. Data 136 include information about the object (e.g., a type of object, size of object, position of object, etc.) that may be transmitted to update map data 151 so that independent parking controller 156 can determine an alternate path of travel, such as path of travel 134, if a parked car obstructs path of travel 130, [0046], [0073]-[0074]). 

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Nakata further in view of US 20200180607 (“Choi”).

As per claim(s) 2, Carlson does not explicitly disclose wherein the program instructions are further executable by the processor to: communicate with a terminal device and a parking lot management device for managing a parking lot including the parking place, wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when conditions (a) and (b) below are met, and causing the host vehicle to travel on the basis of the generated traveling route (a) communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device (b) a leaving instruction from the terminal device has been received.
However, Choi teaches wherein the program instructions are further executable by the processor to: 
communicate with a terminal device and a parking lot management device for managing a parking lot including the parking place (see at least abstract, [0059]: transceiver 220 transmits data collected by the vehicle 200 to the infrastructure facility 100. According to other forms, the transceiver 220 communicates the data with the mobile terminal of the driver of the vehicle 200, [0079]: autonomous vehicle, claim 15: infrastructure facility is configured to: transmit information regarding the vacant parking slot as the target position to the vehicle, and transmit a drive path from a current vehicle position to the vacant parking slot as the guide route), 
wherein performing driving control comprises generating a traveling route for leaving using the traveling trajectory when conditions (a) and (b) below are met, and causing the host vehicle to travel on the basis of the generated traveling route (a) communication with the parking lot management device is not normal or when receiving information indicating an abnormal state transmitted from the parking lot management device (b) a leaving instruction from the terminal device has been received (see at least abstract, [0016]-[0021], [0088]: the vehicle may resume autonomous driving or autonomous parking when it confirms that the obstacle is removed. The vehicle reports to the infrastructure facility the resumption of autonomous driving or autonomous parking and the removal of nearby obstacles, [0092]-[0095]: the vehicle may determine, by itself, whether the cause of the emergency braking is removed and resumes autonomous parking or autonomous driving when the cause of the emergency braking is removed, [0118]-[0121]]: infrastructure facility instructs the vehicle to move to the temporary parking zone 800 instead of the previously determined target position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Choi in order to improve safety. 

As per claim(s) 7, Carlson does not explicitly disclose wherein performing driving control comprises when communication with the parking lot management device is not normal or when the processor has acquired information indicating an abnormal state transmitted from the parking lot management device, curbing driving control for entry to the parking place. 
However, Choi teaches wherein performing driving control comprises when communication with the parking lot management device is not normal or when the processor has acquired information indicating an abnormal state transmitted from the parking lot management device, curbing driving control for entry to the parking place (see at least abstract, [0016]-[0021], [0088]: the vehicle may resume autonomous driving or autonomous parking when it confirms that the obstacle is removed. The vehicle reports to the infrastructure facility the resumption of autonomous driving or autonomous parking and the removal of nearby obstacles, [0092]-[0095]: the vehicle may determine, by itself, whether the cause of the emergency braking is removed and resumes autonomous parking or autonomous driving when the cause of the emergency braking is removed, [0118]-[0121]]: infrastructure facility instructs the vehicle to move to the temporary parking zone 800 instead of the previously determined target position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Choi in order to improve safety. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Nakata further in view of Choi in view of in view of US 20200086853 (“Kumar”).

As per claim(s) 4, Carlson does not explicitly disclose wherein performing driving control comprises when another vehicle is present at a position where the host vehicle cannot travel along the scheduled traveling route, performing communication with the other vehicle and causing the other vehicle to move to a position where the host vehicle can travel along the scheduled traveling route.
However, Kumar teaches wherein performing driving control comprises when another vehicle is present at a position where the host vehicle cannot travel along the scheduled traveling route, performing communication with the other vehicle and causing the other vehicle to move to a position where the host vehicle can travel along the scheduled traveling route (see at least abstract, [0053]: source vehicle sends a park assist request to a parking control system, wherein the park assist request comprises a credit offer to provide an incentive to a target vehicle that is autonomous to move to provide space for the source vehicle to park. In addition to the credit offer, the park assist request may include at least one of a vehicle identification, size, type, priority, vehicle time to exit, vehicle park time, or a combination thereof). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Kumar in order to provide space for the source vehicle to park. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Nakata in view of Choi in view of US 10981599 (“Hattori”).

As per claim(s) 5, Carlson discloses preferentially leaving (see at least abstract, [0025], [0078]), but does not explicitly disclose wherein performing driving control comprises acquiring a scheduled traveling route and an entering time of another vehicle whose leaving is in progress, comparing the entering time of the other vehicle with an entering time of the host vehicle when the acquired scheduled traveling route overlaps at least a part of the scheduled traveling route of the host vehicle, and causing the vehicle whose entering time is earlier to preferentially leave. 
However, Hattori teaches wherein performing driving control comprises acquiring a scheduled traveling route and an entering time of another vehicle whose leaving is in progress, comparing the entering time of the other vehicle with an entering time of the host vehicle when the acquired scheduled traveling route overlaps at least a part of the scheduled traveling route of the host vehicle, and, when the entering time of the other vehicle is earlier, causing a performance of the driving control to leave the parking area after the other vehicle, and, when the entering time of the host vehicle is earlier, causing the performance of the driving control to leave the parking area before the other vehicle (see at least abstract, claim 1: compare a parking priority of the vehicle and a parking priority of the other entering vehicle in response to determining that the other entering vehicle that is entering is present, and determine whether the parking priority of the vehicle is higher than the parking priority of the other entering vehicle on the basis of a comparison result, the parking priority comprising information that determines whether the vehicle can park in the vacant parking slot; determine that no vacant parking slot is found in response to determining that the parking priority of the vehicle is lower than or equal to the parking priority of the other entering vehicle; and control the vehicle according to the instruction received by the instruction reception unit in response to determining that no vacant parking slot being found, wherein the parking priority of the vehicle is set according to a first entry waiting time of the vehicle, the parking priority of the other entering vehicle is set according to a second entry waiting time of the other entering vehicle, and the parking control unit is further configured to determine that the parking priority of the vehicle is lower than or equal to the parking priority of the other entering vehicle in response to the second entry waiting time being longer than the first entry waiting time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Carlson by incorporating the teachings of Hattori in order to properly control a vehicle waiting and to reduce energy waste from vehicle waiting. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668